Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2008 Commission file number001-31819 GOLD RESERVE INC. Address of Principal Executive Offices: 926 West Sprague Avenue Suite 200 Spokane, Washington 99201 Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X . If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Forward Looking Statements The information presented or incorporated by reference in this Form 6-K contains both historical information and forward-looking statements (including within the meaning of Section 27A of the United States Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the United States Securities Exchange Act of 1934, as amended (the "U.S. Exchange Act"). These forward-looking statements involve risks and uncertainties, as well as assumptions that, if they never materialize, prove incorrect or materialize other than as currently contemplated, could cause our results to differ materially from those expressed or implied by such forward-looking statements. Numerous factors could cause actual results to differ materially from those in the forward-looking statements, including without limitation, concentration of operations and assets in Venezuela; operational, regulatory, political and economic risks associated with Venezuelan operations (including changes in previously established legal regimes, rules or processes); expropriation; corruption and uncertain legal enforcement; requests for improper payments; the ability to obtain or maintain the necessary permits or additional funding for the development of the Brisas Project; in the event any key findings or assumptions previously determined by the Company or the Companys consultants in conjunction with the Brisas Project 2005 feasibility study (as updated) significantly differ or change as a result of actual results in the Companys expected construction and production at the Brisas Project (including capital and operating cost estimates); risk that actual mineral reserves may vary considerably from estimates presently made; impact of currency, metal prices and metal production volatility; fluctuations in energy prices; changes in proposed development plans (including technology used); the Companys dependence upon the abilities and continued participation of certain key employees; and risks normally incident to the operation and development of mining properties. This list is not exhaustive of the factors that may affect any of our forward-looking statements. See Risk factors in our Annual Information Form. Statements concerning reserves and mineral resource estimates may also be deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that is expected to be encountered if the property is developed, and, in the case of mineral reserves, such statements reflect the conclusion based on certain assumptions that the mineral deposit can be economically exploited. The words "believe," "anticipate," "expect," "intend," "estimate," "plan," "assume," "positioned," "may," "could" and other similar expressions that are predictions of or indicate future events and future trends that do not relate to historical matters, identify forward-looking statements. Any such forward-looking statements are not intended to give any assurances as to future results. Investors are cautioned not to put undue reliance on forward-looking statements, and should not infer that there has been no change in the affairs of the Company since the date of this interim financial report to shareholders or any documents incorporated by reference herein that would warrant any modification of any forward-looking statement made in this document, other documents filed periodically with securities regulators or documents presented on our website. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by this notice. Investors are urged to read our filings with Canadian and U.S. securities regulatory agencies, which can be viewed on-line at www.sedar.com or www.sec.gov. Additionally, investors can request a copy of any of these filings directly from our administrative office. Exhibits The following are filed as exhibits to this Form 6-K: Exhibit Number Description 99.1 September 30, 2008 Interim Consolidated Financial Statements 99.2 September 30, 2008 Managements Discussion and Analysis 99.3 Chief Executive Officers Certification of Interim Filings 99.4 Chief Financial Officers Certification of Interim Filings SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLD RESERVE INC. By: s/ Robert A. McGuinness Vice President  Finance & CFO November 12, 2008 EXHIBIT 99.1 September 30, 2008 Interim Consolidated Financial Statements GOLD RESERVE INC. September 30, 2008 Interim Consolidated Financial Statements U.S. Dollars (unaudited) CONSOLIDATED BALANCE SHEETS September 30, 2008 (unaudited) September 30, December 31, U.S. Dollars 2007 (Restated) ASSETS Current Assets: Cash and cash equivalents (Note 3) $ 63,744,615 $ 94,680,576 Marketable securities (Note 4) Deposits, advances and other Total current assets Property, plant and equipment, net (Note 5) Restricted cash (Note 11) Other Total assets $ 271,420,173 $ 281,898,903 LIABILITIES Current Liabilities: Accounts payable and accrued expenses $ 2,744,344 $ 7,719,316 Accrued interest Total current liabilities Convertible notes (Note 9) Minority interest in consolidated subsidiaries Total liabilities Measurement uncertainty (Note 1) Commitments (Note 11) Subsequent event (Note 13) SHAREHOLDERS' EQUITY Serial preferred stock, without par value, none issued   Common shares and equity units, without par value (Note 10) Equity component of convertible notes (Note 9) Less common shares held by affiliates Stock options Accumulated deficit Accumulated other comprehensive income KSOP debt Total shareholders' equity Total liabilities and shareholders' equity $ 271,420,173 $ 281,898,903 The accompanying notes are an integral part of the consolidated financial statements. Approved by the Board of Directors: s/ Chris D. Mikkelsen s/ Patrick D. McChesney Page 1 CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2008 and 2007 (unaudited) Three Months Ended Nine Months Ended U.S. Dollars 2007 (Restated) 2007 (Restated) OTHER INCOME Interest $ 546,992 $ 2,073,994 $ 2,365,411 $ 3,450,182 Foreign currency gain (loss) (258,319) 690,221 185,865 2,090,931 Gain (loss) on sale of marketable securities  2,075,665 (243,053) 3,266,718 288,673 4,839,880 2,308,223 8,807,831 EXPENSES General and administrative 1,883,697 1,790,122 6,335,877 6,454,890 Technical services 1,472,269 1,746,418 4,532,370 4,571,113 Corporate communications 264,806 131,730 964,205 523,622 Legal and accounting 141,278 195,288 570,910 391,643 Minority interest in net income of consolidated subsidiaries 7,776 208,947 24,496 222,917 3,769,826 4,072,505 12,427,858 12,164,185 Net income (loss) before tax $ (3,481,153) $ 767,375 $ (10,119,635) $ (3,356,354) Income tax benefit (expense) (307,558) 48,555 (700,788) 111,748 Net income (loss) $(3,788,711) $ 815,930 $ (10,820,423) $(3,244,606) Net income (loss) per share, basic and diluted $ (0.07) $ 0.01 $ (0.19) $ (0.07) Weighted average common shares outstanding 56,083,516 54,981,866 55,876,041 47,871,798 The accompanying notes are an integral part of the consolidated financial statements. Page 2 CONSOLIDATED STATEMENTS OF DEFICIT For the Nine Months Ended September 30, 2008 and 2007 (unaudited) U.S. Dollars Deficit, December 31, 2007 (Restated) $ (80,454,420) Net loss for the period Deficit, September 30, 2008 $ (91,274,843) Deficit, January 1, 2007 (Restated) $ (68,474,652) Net loss for the period (Restated) Deficit, September 30, 2007 (Restated) $ (71,719,258) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS For the Three and Nine Months Ended September 30, 2008 and 2007 (unaudited) Three Months Ended Nine Months Ended U.S. Dollars 2007 (Restated) 2007 (Restated) Net income (loss) for the period $ (3,788,711) $ 815,930 $ (10,820,423) $ (3,244,606) Other comprehensive income (loss), net of tax: Unrealized holding gain (loss) arising during period Adjustment for realized losses (gains) included in net loss  Other comprehensive income (loss) Total comprehensive income (loss) $ (4,380,867) $ 1,166,278 $ (12,166,638) $ (2,753,810) The accompanying notes are an integral part of the consolidated financial statements. Page 3 CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three and Nine Months Ended September 30, 2008 and 2007 (unaudited) Three Months Ended Nine Months Ended U.S. Dollars 2007 (Restated) 2007 (Restated) Cash Flows from Operating Activities: Net income (loss) for the period $ (3,788,711) $ 815,930 $ (10,820,423) $ (3,244,606) Adjustments to reconcile net income (loss) to net cash used by operating activities: Stock option compensation 437,123 414,902 1,595,060 1,733,773 Depreciation 67,103 46,534 180,668 133,458 Foreign currency (gain) loss 357,349  (252,870)  Minority interest in net income of consolidated subsidiaries 7,776 208,947 24,495 222,917 Net loss (gain) on sale of marketable securities  (2,075,665) 243,053 (3,266,718) Future income tax expense (benefit) 305,050 (255,538) 693,504 (324,571) Shares issued for compensation  166,725 2,462,484 524,261 Changes in non-cash working capital: Net (increase) decrease in other current assets 523,281 (195,269) (558,251) (388,445) Net increase (decrease) in accounts payable and accrued expenses 273,273 124,895 (5,004,604) 227,608 Net cash used by operating activities (1,817,756) (748,539) (11,436,884) (4,382,323) Cash Flows from Investing Activities: Proceeds from the sale/maturity of marketable securities 1,000,000 3,635,760 3,716,821 6,326,813 Purchase of marketable securities (1,000,000) (1,529,424) (2,512,239) (3,085,879) Purchase of property, plant and equipment (10,705,548) (21,071,366) (32,093,663) (35,418,005) Decrease (increase) in restricted cash 2,295,131 (52,566,077) 14,044,787 (52,566,077) Capitalized interest paid on convertible notes   (2,846,250)  Other 98,556 (180,695) (117,738) (369,212) Net cash used by investing activities (8,311,861) (71,711,802) (19,808,282) (85,112,360) Cash Flows from Financing Activities: Net proceeds from the issuance of common shares  4,680 309,205 74,327,917 Net proceeds from the issuance of convertible notes    98,430,067 Net cash provided by financing activities  4,680 309,205 172,757,984 Change in Cash and Cash Equivalents: Net (decrease) increase in cash and cash equivalents (10,129,617) (72,455,661) (30,935,961) 83,263,301 Cash and cash equivalents - beginning of period 73,874,232 181,093,650 94,680,576 25,374,688 Cash and cash equivalents - end of period $ 63,744,615 $ 108,637,989 $ 63,744,615 $ 108,637,989 The accompanying notes are an integral part of the consolidated financial statements. Page 4 Selected Notes to Consolidated Financial Statements For the Nine Months Ended September 30, 2008 and 2007 (unaudited) Expressed in U.S. Dollars 1. Basis of Presentation and Measurement Uncertainty The accompanying unaudited consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in Canada for interim financial information. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in Canada for complete financial statements. In our opinion, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly the financial position of Gold Reserve Inc. and subsidiaries (the Company, we, us, or our) as of September 30, 2008, and the results of operations and the cash flows for the three and nine months ended September 30, 2008 and 2007. The results of operations for the nine months ended September 30, 2008 and 2007 are not necessarily indicative of the results to be expected for the full year. Except as noted in Note 2 below, these financial statements follow the same accounting policies and methods of their application as the most recent consolidated annual audited financial statements, and should be read in conjunction with the consolidated financial statements, including notes thereto, included in the 2007 annual report. At September 30, 2008, the valuation and future recovery of nearly all of our non-cash assets are subject to uncertainties and future events related to our primary mining asset, the Brisas Project, located in Venezuela. Our operations in Venezuela are subject to the effects of changes in legal, tax and regulatory regimes, national and local political issues, labor and economic developments, unrest, currency and exchange controls, import/export restrictions, expropriation, government bureaucracy, corruption and uncertain legal enforcement. Managements capitalization of exploration and development costs of the Brisas project and assumptions regarding the future recoverability of such costs are based on, among other things, the Companys procurement of all necessary regulatory permits and approvals. In May 2008, the Company received formal notification from the Venezuelan Ministry of Environment that it was revoking the Authorization for the Affectation of Natural Resources for the Construction of Infrastructure and Services Phase (Authorization to Affect) of the Companys Brisas project. As a consequence of the revocation, we have suspended the detailed engineering by SNC Lavalin and terminated further capital expenditures, not previously committed, with respect to Brisas. The Company still retains its concession rights, possesses an operating plan and an Environmental and Social Impact Study both approved by the relevant Ministry, and is in receipt of accreditation letters of technical compliance for all of the properties that comprise Brisas from the Venezuelan Ministry of Basic Industries and Mines (MIBAM). We are working with various government officials to resolve this matter and the ultimate resolution, if unfavorable, could result in a material impairment in carrying value of the amounts recorded as property, plant and equipment, which totaled $165.7 million at September 30, 2008.
